Fourth Court of Appeals
                                San Antonio, Texas
                                   December 29, 2014

                                   No. 04-14-00097-CV

                        Luis Alfredo ROSA and Myrna Lizzet Rosa,
                                       Appellants

                                            v.

                            MESTENA OPERATING, LLC,
                                    Appellee

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 13-12-16486-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                     ORDER

       Appellants’ motion for extension of time to file a motion for rehearing is GRANTED.
Appellants’ motion for rehearing is due on January 16, 2015.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court